DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 28 recite the limitation "the support element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Claim 25 recites the limitation "said support members" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 28, it is unclear if the portions are the same portions as those previously established in the claims.  The examiner will examine as best understood, with the portions being one in the same as the portions of claim 25.  Appropriate correction is required.
Regarding claims 32, 37 and 56, it is unclear if the arms are the same as those previously established in the claims.  The examiner will examine as best understood, with the components one in the same.  Appropriate correction is required.
Claims 5, 29, 31, 33, 57 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1477624 to Rixen et al.
Regarding claim 1, Rixen discloses an adjustment foot for a bar, said elongated element having an exterior wall with a plurality of discontinuities disposed about its periphery (at 12 and 46), said system comprising of plurality of support members (26, 14, 30 and including 50) adapted to extend between the pole and the foundation (see Fig. 3), said support members adapted to extend between at least two of said discontinuities and engage said discontinuities over a predetermined axial length (via 50), said support members being provided with at least a pair of arms biased toward respective discontinuities (34, 38).  The phrase “adapted to extend” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, Rixen discloses an adjustment foot for a bar wherein the support element comprises a first engagement portion (50), adapted to engage said discontinuities and a second portion 
Regarding claim 5, Rixen discloses an adjustment foot for a bar (36) wherein said first portion is adapted to slidably engage said pole (see Fig. 3).  The phrase “adapted to slideably engage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, Rixen discloses an adjustment foot for a bar wherein said discontinuities are formed as a plurality of recesses or channels (see Fig. 3) adapted to slidably receive with said support members.  The phrase “adapted to slideably receive” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, Rixen discloses an adjustment foot wherein said support members include arms adapted to engage said recesses or channels (Fig. 3, generally).  The phrase “adapted to engage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 9, Rixen discloses an adjustment foot wherein said arms terminate in elongate ribs adapted to slidably engage said recesses or channels (Fig. 3, generally).  The phrase “adapted to slideably engage” is a statement of intended use of the claimed invention and must result in a structural 
Regarding claim 13, Rixen discloses an adjustment foot wherein at least said pair of arms are biased away from one another to thereby, in use, engage mutually opposed respective discontinuities (Fig. 3, generally).  
Claim(s) 25, 28-29, 31-33, 37, 49, 52, 55-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007008328 to Semplerlux.
Regarding claim 25, Semplerlux discloses a base arrangement for supporting a pole, a mast or similar elongated element to a foundation, said elongated element having an exterior wall with a plurality of discontinuities disposed about its periphery (see Fig. 20), said support member having a first engagement portion (72) adapted to span between at least two of said discontinuities and engage said discontinuities over a predetermined axial length, and a second foundation portion (80) outwardly extending from the first portion for fixing to a foundation, wherein said support members are provided with at least a pair of arms (74, 76) biased toward respective discontinuities.  The phrases “for supporting” and “adapted to span” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 28, Semplerlux discloses a base arrangement wherein the support element comprises a first engagement portion, adapted to engage said discontinuities and a second portion outwardly extending from said first portion for fixing to the foundation (see rejection to claim 25).  
Regarding claim 29, Semperlux discloses a base arrangement wherein said first portion is adapted to slidably engage said pole (see Fig. 20, generally).  The phrase “adapted to slideably engage” 
Regarding claim 31, Semperlux discloses a base arrangement wherein said discontinuities are formed as a plurality of recesses or channels adapted to slidably receive with said support members (see Fig. 20, generally).  The phrase “adapted to slideably receive” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 32, Semperlux discloses a base arrangement wherein said support members include arms (74, 76) adapted to engage said recesses or channels.  The phrase “adapted to engage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 33, Semperlux discloses a base arrangement wherein said arms terminate in elongate ribs adapted to slidably engage said recesses or channels (see Fig. 20, generally).  The phrase “adapted to slideably engage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 37, Semperlux discloses a base arrangement wherein said support members are provided with at least a pair of arms biased away from one another to thereby, in use, engage mutually opposed respective discontinuities (see Fig. 20, generally).  
Regarding claim 49, Semperlux discloses a base arrangement for a pole, mast or similar elongated element to a foundation, said pole, mast or similar elongated element having an exterior wall with a plurality of discontinuities (see Fig. 19) disposed about its periphery, said method comprising providing a plurality of support members (72, 76) extending between the pole (110) and the foundation, said support member extending between at least two of said discontinuities and positioned to engage said discontinuities over a predetermined axial length to thereby support said pole and transmit force applied to the pole through the said foundation, wherein said support members are provided with at least a pair of arms biased toward respective discontinuities (see Fig. 19, generally).  
Regarding claim 52, Superlux discloses a base arrangement wherein the support element comprises a first engagement portion (74), adapted to engage said discontinuities and a second portion (80) outwardly extending from said first portion for fixing to the foundation.  
Regarding claim 55, Superlux discloses a base arrangement wherein said discontinuities are formed as a plurality of recesses or channels adapted to slidably receive with said support members (see Fig. 19).  
Regarding claim 56, Superlux discloses a base arrangement wherein said support members include arms adapted to engage said recesses or channels (see Fig. 19, generally).  
Regarding claim 57, Superlux discloses a base arrangement wherein said arms terminate in elongate ribs adapted to slidably engage said recesses or channels (see Fig. 19, generally).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1477624 to Rixen et al. in view of Magargee, U.S. Patent Application Publication 2015/0267904.
Regarding claim 22, Rixen discloses an adjustment foot but does not specifically disclose wherein said support members include a cam arrangement for controllably applying a biasing force to the support member to engage said discontinuities.  Magargee teaches a cam mechanism utilized in a pole assembly (paragraph 99).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a cam member to utilize or inhibit rotation of the bar or pole element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633